      Case 3:19-cv-01438-GAG Document 1 Filed 05/03/19 Page 1 of 17



                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF PUERTO RICO


 DUEÑAS TRAILERS RENTAL, INC.,

 Plaintiff,                                       Civil No. ________

 v.
                                                  Civil RICO; Torts
 ARIEL VALENTIN-COLLAZO; ALEX
 VALENTIN-PANELL; and ESMERALD
 EQUIPMENT REEFER, CORP.,                         JURY DEMAND

 Defendants.


                                  VERIFIED COMPLAINT

TO THE HONORABLE COURT:

        COMES NOW, Plaintiff, Dueñas Trailers, Inc. (“Dueñas Trailers”), through the

undersigned attorneys, and respectfully brings this action for civil RICO, torts, and for

compensatory and treble damages arising from the aforementioned causes of action,

against the above-captioned Defendants, and as grounds therefore STATES, ALLEGES,

and PRAYS:

                               I.NATURE OF THE ACTION

        1.     This is an action under Section 1964(c) of the Racketeer Influenced and

Corrupt Organizations Act (“RICO”) for treble damages arising from the injuries suffered

by Dueñas Trailers to its business and property due to Defendants’ pattern of racketeering

activity in violation of Sections 1962(a) and (c) of RICO, all performed as part of an ongoing

criminal enterprise.

        2.     This action also arises under Article 1802 of the Puerto Rico Civil Code, 31

P.R. Laws Ann. § 5141, for compensatory damages suffered by Dueñas Trailers as a

result of Defendants’ willful and malicious tortious conduct towards Dueñas Trailers.




                                              1
       Case 3:19-cv-01438-GAG Document 1 Filed 05/03/19 Page 2 of 17




            3.   Beginning in or around January 2018, and up to the filing of this action, in

an effort to control the refrigerated storage industry in Puerto Rico and to gain an unfair

competitive advantage over the plaintiff, Defendants repeatedly, and in a sustained

manner, vandalized and severely damaged refrigerated storage trailers belonging to

Dueñas Trailers, by arson, burglary, and other unlawful acts, thereby directly affecting

interstate commerce and causing significant injury to Dueñas Trailers’ business.

            4.   The business and property of Dueñas Trailers has been damaged by

Defendants’ unlawful and tortious acts in an amount reasonably estimated to be in excess

of $1,000,000.00.

            5.   As such, Plaintiff hereby requests this Honorable Court, among other

things, award threefold the damages it has sustained as a result of Defendants’ actions,

as well as the costs of the suit, including reasonable attorney fees, all pursuant to Section

1964(c) of RICO.

                              II.JURISDICTION AND VENUE

            6.   This Court has subject matter jurisdiction over Plaintiff’s RICO claim under

28 U.S.C. § 1331, as the matter arises under the laws of the United States, specifically 18

U.S.C. § 1964(c) and 18 U.S.C. §§ 1962(a) and (c).

            7.   This Court has supplemental jurisdiction over Plaintiff’s state law claims

pursuant to 28 U.S.C. § 1367, as these matters are so related to Plaintiff’s RICO claim

that they form part of the same case or controversy under Article III of the United States

Constitution.

            8.   Venue is proper in this judicial district pursuant to 18 U.S.C. § 1965(b) and

28 U.S.C. § 1391(b) and (c) given that Defendants reside or have their principal place of

business in this district and all facts relating to the causes of actions took place within this

district.




                                               2
     Case 3:19-cv-01438-GAG Document 1 Filed 05/03/19 Page 3 of 17



                                     III.THE PARTIES

       9.      Plaintiff, Dueñas Trailers, is a corporation organized and existing under the

laws of Puerto Rico and registered with the Puerto Rico Department of State, with its

principal place of business at Calle C Lote #6, Muelle M, Zona Portuaria, San Juan, Puerto

Rico 00919. Dueñas Trailers is engaged in the business of selling, renting, and servicing

refrigerated and non-refrigerated space and storage trailers to its customers in Puerto Rico

and the Caribbean.

       10.     Defendant Esmerald Equipment Reefer Corp. (“Esmerald Equipment”), is

a corporation organized under the laws of Puerto Rico and registered with the Puerto Rico

Department of State, with its principal place of business at Colinas de Fair View 202, 4D8,

Trujillo Alto, PR 00976. Esmerald Equipment is engaged in the business of renting

refrigerated storage trailers to customers in Puerto Rico.

       11.     Defendant Ariel Valentin Collazo (“Valentin Collazo”) is an individual and

resides at Edificio R, Apartamento #135, Condominio Monte Bello, Trujillo Alto, Puerto

Rico 00976. Upon information and belief, Valentin Collazo is the owner and chief operating

officer of Esmerald Equipment. Upon information and belief, Valentin Collazo is the father

of Defendant Alex Valentin Panell.

       12.     Defendant Alex Valentin Panell (“Valentin Panell”) is an individual and

resides in Trujillo Alto, Puerto Rico. According to the articles of incorporation of Esmerald

Equipment, Valentin Panell is the president and treasurer of the company. Upon

information and belief, Valentin Panell is the son of Valentin Collazo.

                             IV.FACTUAL ALLEGATIONS

       13.     Dueñas Trailers provides temporary and permanent space and storage

solutions to its clients in Puerto Rico and the Caribbean. As the largest locally-owned

provider of temporary and permanent storage solutions in Puerto Rico, Dueñas Trailers




                                             3
     Case 3:19-cv-01438-GAG Document 1 Filed 05/03/19 Page 4 of 17



currently has contracts with many leading transnational corporations and non-corporate

entities, such as McDonalds System of PR, Inc. (“McDonalds”); Wal-Mart Stores Puerto

Rico (“Walmart”); Hewlett Packard Puerto Rico, LLC; Eli Lilly Del Caribe; Pepsi Co. Puerto

Rico; Pfizer Pharmaceutical; Walgreens Co. Puerto Rico; CVS/Pharmacy Puerto Rico;

Crowley Maritime Co.; Sachse Construction; Medtronic Puerto Rico; and the U.S. Air

Force and Army.

       14.     Through said contracts, Dueñas Trailers sells or rents a diverse selection

of products to its clients, including containers, chassis, flatbed trailers, home-trailers,

refrigerated containers, self-storage space, office trailers, and modular offices to help

manage their clients’ storage needs.

       15.     Like Dueñas Trailers, Esmerald Equipment is also in the business of

renting refrigerated containers to its clients in Puerto Rico. As industry competitors,

Dueñas Trailers and Esmerald Equipment have, at times, had clients in common, including

Baxter International Inc. of Puerto Rico (“Baxter International”); Panadería Los Cidrines

(“Cidrines”); McDonalds; and TraFon Group, among others.

       16.     After Hurricane Maria made landfall in Puerto Rico in September 2017, the

demand for refrigerated storage units in Puerto Rico increased due largely to widespread

power outages that plagued the island in the following months.

       17.     Dueñas Trailers received increased requests for refrigerated units after

Hurricane Maria and worked diligently to meet the needs of its clients.

       18.     Beginning in early 2018, Dueñas Trailers became aware that some of its

refrigerated storage units had suffered damages. These reports were primarily made by

clients that were shared with Esmerald Equipment. After a thorough investigation into

these seemingly unrelated and sporadic events, Dueñas Trailers discovered that someone




                                            4
      Case 3:19-cv-01438-GAG Document 1 Filed 05/03/19 Page 5 of 17



was purposefully targeting and vandalizing its storage units in a manner designed to

disguise the intentional damages as mechanical malfunctions.

       19.      Soon thereafter, an employee for TraFon Group, a business group

dedicated to the import and export of food, services and logistic solutions, alerted Dueñas

Trailers that personnel from Esmerald Equipment, specifically Valentin Collazo, was

responsible for vandalizing and damaging storage units belonging to Dueñas Trailers.

       20.      Upon information and belief, Valentin Collazo and Valentin Panell engaged

in a pattern of racketeering activity, as defined in 18 U.S.C. § 1961(1) & (5), in furtherance

of Esmerald Equipment’s interests, which included at least eleven (11) incidents involving

burglary, physical violence to property, and/or arson of refrigerated storage units

belonging to Dueñas Trailers in violation of 18 U.S.C. § 1951(a) and 33 P.R. Laws Ann. §

5311, respectively, all of which had the same or similar purpose of interfering with

interstate commerce and causing injury to Dueñas Trailers’ property, business, and

reputation. Specifically:

             a. In or about January 2018, a McDonald’s manager reported to Dueñas

                Trailers that someone had broken into a refrigerated trailer it rented from

                Dueñas Trailers in one of its restaurants in Trujillo Alto, Puerto Rico, and

                stolen the contents. In response, Dueñas Trailers filed a complaint with the

                Puerto Rico Police Bureau (“PRPB”). The corresponding complaint number

                is 2018-8-272-000-88. An investigation conducted by Dueñas Trailers

                revealed that Valentin Collazo was responsible for this burglary.

             b. In or about April 2018, a McDonald’s manager reported that someone

                punctured and damaged the refrigeration unit in a refrigerated trailer it

                rented from Dueñas Trailers for use at one of its restaurants in Manatí,

                Puerto Rico. The puncture holes in the unit caused the unit to leak cooling

                fluid and malfunction, thus rendering it inoperable. Upon information and



                                              5
Case 3:19-cv-01438-GAG Document 1 Filed 05/03/19 Page 6 of 17



       belief, Valentin Collazo was the person who stabbed and damaged the

       refrigeration unit.

    c. In or about June 2018, a Dueñas Trailers employee spotted what appeared

       to be a refrigerated unit belonging to Dueñas Trailers at an Amigo

       supermarket in Juncos, Puerto Rico. Upon examination of the unit, it

       became evident that someone had painted the unit to cover the large

       Dueñas Trailers logo that characterizes their refrigerated units and

       mutilated the unit’s identifying information. Based on its own investigation,

       through the proprietary identification information located on the roof of the

       unit, Dueñas Trailers was able to identify the refrigerated unit as its own

       and confirmed that Dueñas Trailers had originally rented it to Baxter

       International in Jayuya, Puerto Rico. Upon further investigation, Dueñas

       Trailers discovered that the unit had been stolen while in transit from Baxter

       International’s facilities, repainted, and later rented to Amigo supermarket

       by Esmerald Equipment. Upon information and belief, Valentin Collazo was

       responsible for stealing the unit, repainting it, and fraudulently renting the

       stolen unit to Amigo supermarkets. In response, Dueñas Trailers filed a

       complaint with the PRPB against Valentin Collazo. The corresponding

       complaint number is 2018-7-117-2291.

    d. Upon information and belief, in or about June 2018, Valentin Collazo also

       punctured the refrigeration unit of a refrigerated trailer belonging to and

       rented by Dueñas Trailers to Walmart at Plaza Escorial in Carolina, Puerto

       Rico, using a sharp knife-like object. By stabbing the refrigeration unit,

       Valentin Collazo caused the refrigeration system of the trailer and other

       equipment located inside the trailer to fail, thereby causing severe

       damages to Dueñas Trailers’ business and property. A Walmart security



                                     6
Case 3:19-cv-01438-GAG Document 1 Filed 05/03/19 Page 7 of 17



         guard at Plaza Escorial caught Valentin Collazo in the act of stabbing the

         refrigeration unit and detained him pending arrival of PRPB officers to the

         scene. In response, Dueñas Trailers filed a complaint against Valentin

         Collazo with the PRPB. The corresponding complaint number is 2018-8-

         316-03216.

    e. Upon information and belief, several days after being detained for

         puncturing the refrigerated unit belonging to Dueñas Trailers in Walmart at

         Plaza Escorial, Valentin Collazo entered the same Walmart store, stole a

         uniform and hat, stole fire accelerant, and attempted to willfully and

         maliciously set fire to the storage unit he had already damaged. The

         incident was captured on Walmart’s surveillance cameras. In response,

         Dueñas Trailers filed another complaint against Valentin Collazo with the

         PRPB. The corresponding complaint number is 2018-8-316-03219.

    f.   Upon information and belief, in or about June 2018, Valentin Collazo

         willfully and maliciously set fire to a refrigerated trailer belonging to Dueñas

         Trailers and rented to Walmart in Caguas, Puerto Rico, on two separate

         occasions. By setting fire to the refrigeration unit twice, Valentin Collazo

         caused considerable damages to the business and property of Dueñas

         Trailers. One of the incidents was captured by Walmart’s security cameras.

         In response to these incidents, Dueñas Trailers filed two separate

         complaints with the PRPB against Valentin Collazo. The complaint

         numbers are 2018-6-013-12344 and 2018-6-013-13005, respectively.

    g. During the same timeframe, upon information and belief, Valentin Collazo

         attempted to willfully and maliciously set fire to a storage container

         belonging to Dueñas Trailers and rented to Walmart in Cayey, Puerto Rico,

         in the same manner as the previously-stated incident. This incident was



                                        7
Case 3:19-cv-01438-GAG Document 1 Filed 05/03/19 Page 8 of 17



         captured by Walmart’s surveillance cameras. In response, Dueñas Trailers

         filed a complaint with the PRPB against Valentin Collazo. The

         corresponding complaint number is 2018-9-018-3703.

    h. In or about June 2018, Valentin Collazo drove his white Ford F-150 (license

         plate #978-379) to a construction project site managed and operated by

         Sachse Construction at the Rio Hondo Shopping Center in Bayamon,

         Puerto Rico. At the construction site, Valentin Collazo willfully and

         maliciously set fire to a double-wide storage unit belonging to Dueñas

         Trailers and rented to Sachse Construction, causing damages to the

         business and property of Dueñas Trailers. Upon information and belief, this

         incident was recorded by security cameras located in the area. In response

         to this incident, Dueñas Trailers filed a complaint with the PRPB against

         Valentin Collazo. The corresponding complaint number is 2018-7-111-

         8015.

    i.   In or about June 2018, Medtronic Puerto Rico reported to Dueñas Trailers

         that the refrigerated unit it had rented from Dueñas Trailers to use in its

         Cataño, Puerto Rico facility was malfunctioning. When technicians from

         Dueñas Trailers arrived at the scene, they discovered that the unit’s

         refrigeration component had been punctured and severely damaged. Upon

         information and belief, and based on Plaintiff’s own investigation, Valentin

         Collazo was responsible for this incident.

    j.   In or about June 2018, Walmart in Santurce, Puerto Rico, reported to

         Dueñas Trailers that someone attempted to willfully and maliciously set fire

         to a refrigeration unit and trailer it rented from Dueñas Trailers in the same

         manner as previously described. Upon information and belief, and based

         on Plaintiff’s own investigation, Valentin Collazo was responsible for this



                                       8
      Case 3:19-cv-01438-GAG Document 1 Filed 05/03/19 Page 9 of 17



                 incident. His actions caused significant damages to the business and

                 property of Dueñas Trailers. In response, Dueñas Trailers filed a complaint

                 with the PRPB against Valentin Collazo. The corresponding complaint

                 number is 2018-1-266-4668.

            k. In or about June 2018, at the Walmart in Caguas, Puerto Rico, a small

                 refrigerated unit belonging to Dueñas Trailers was willfully and maliciously

                 burned and damaged. Upon information and belief, and based on Plaintiff’s

                 own investigation, Valentin Collazo was also responsible for this incident.

            l.   In or about the second week of January 2019, a refrigerated unit belonging

                 to Dueñas Trailers and rented to Sams Caguas had a generator that was

                 malfunctioning. Upon investigation, Dueñas Trailers determined the

                 generator had been punctured with a sharp makeshift knife, similar to the

                 ones used by Valentin Collazo to damage other units belonging to Dueñas

                 Trailers. Upon information and belief, and based on Plaintiff’s own

                 investigation, Valentin Collazo was also responsible for this incident.

            m. In or about January 23, 2019, McDonald’s reported that someone had

                 purposefully damaged the refrigerated units it rented from Dueñas Trailers’

                 for three consecutive days in Hato Rey, Puerto Rico. On the third day, the

                 general manager of McDonalds in Hato Rey photographed the license plate

                 on Valentin Collazo’s white Ford pickup truck, which was parked at the

                 scene (license plate #978-379). Upon information and belief, and based on

                 Plaintiff’s own investigation, Valentin Collazo was responsible for these

                 incidents.1



1It is important for the Court to note that this list of unlawful activities perpetrated by Valentin
Collazo is not exhaustive and does not include other similar incidents that, upon information and
belief, were carried out and continue to be carried out by Valentin Collazo in the same manner as



                                                 9
     Case 3:19-cv-01438-GAG Document 1 Filed 05/03/19 Page 10 of 17




        21.     Upon information and belief, as a result of Valentin Collazo’s pattern of

racketeering activity, several clients of Dueñas Trailers terminated their contractual

relationships with the company prior to the expiration date of the contracts and, instead,

entered into contracts with Esmerald Equipment. In turn, Esmerald Equipment increased

its revenues, thus furthering the operations of the enterprise.

        22.     As the president and treasurer of Esmerald Equipment, Valentin Panell

directly benefitted from the pattern of racketeering activity that his father, Valentin Collazo,

conducted in furtherance of Esmerald Equipment, as described above.

        23.     Ultimately, as a result of Valentin Collazo’s pattern of racketeering activity,

Defendants damaged the business and property of Dueñas Trailers in an amount

reasonably estimated to be in excess of $1,000,000.00 for which, upon information and

belief, Defendants are entirely responsible and should be held entirely liable for.

                              V.STATUTE OF LIMITATIONS

        24.     The allegations contained in paragraphs 1 through 23 are incorporated by

reference as if re-alleged herein.

        25.     The RICO statute does not contain an express limitations period. However,

the Supreme Court has held that a four-year statute of limitations period applies to all civil

RICO actions. See Agency Holding Corp. v. Malley-Duff & Associates, Inc., 483 U.S. 143,

156 (1987). As reflected by the incident dates above, Dueñas Trailers’ civil RICO claim is

timely, as it is being filed within four years of the acts giving rise to the cause of action.

        26.     Similarly, Dueñas Trailers learned of the tortious and unlawful actions of

the defendants, as well as the injuries caused by them to Dueñas Trailers, well within one-

year of filing this Complaint. Thus, Dueñas Trailers’ tort claims are also timely filed. 31




described above and for the same purpose of interfering with interstate commerce and causing
injury to Dueñas Trailers’ business and property.



                                               10
     Case 3:19-cv-01438-GAG Document 1 Filed 05/03/19 Page 11 of 17



P.R. Laws Ann. § 5298; Gonzalez–Perez v. Hosp. Interamericano De Medicina Avanzada,

355 F.3d 1, 2 (1st Cir. 2004).

                                 VI.CAUSES OF ACTION

COUNT I – RICO Section 1962(a)

       27.     The allegations of paragraphs 1 through 26 are incorporated by reference

as if re-alleged herein.

       28.     Esmerald Equipment and Dueñas Trailers are enterprises engaged in and

whose activities affect interstate commerce, as the refrigerated trailers rented by both

companies to their clients are not manufactured in Puerto Rico and travel in interstate

commerce.

       29.     Valentin Collazo and Valentin Panell furthered the interests of Esmerald

Equipment and increased its revenues through the pattern of racketeering activity

targeting Dueñas Trailers, Esmerald Equipment’s direct competitor, in the manner

specifically described above.

       30.     In turn, Esmerald Equipment through its principles and agents, Valentin

Collazo and Valentin Panell, has used and invested the income it derived through the

pattern of racketeering activity targeting Dueñas Trailers to further its operations, in

violation of 18 U.S.C. § 1962(a).

       31.     The acts set forth above in paragraph 20 constitute a pattern of

racketeering activity pursuant to 18 U.S.C. § 1961(1) & (5).

       32.     As a direct and proximate result of Valentin Collazo and Valentin Panell’s

racketeering activities and violations of 18 U.S.C. § 1962(a), Plaintiffs have been injured

in their business and property in an amount reasonably estimated to be in excess of

$1,000,000.00.




                                            11
     Case 3:19-cv-01438-GAG Document 1 Filed 05/03/19 Page 12 of 17




          33.   Therefore, Plaintiff requests that this Court enter judgment and award

treble damages and attorney fees jointly and severally against Valentin Collazo, Valentin

Panell, and Esmerald Equipment in accordance with Section 1964(c) of RICO.

COUNT II – RICO Section 1962(c)

          34.   The allegations of paragraphs 1 through 33 are incorporated by reference

herein.

          35.   Esmerald Equipment is an enterprise engaged in and whose activities

affect interstate commerce. As officers of Esmerald Equipment, Valentin Collazo and

Valentin Panell are associated with the enterprise.

          36.   Valentin Collazo and Valentin Panell participated in the conduct of the

affairs of the enterprise through a pattern of racketeering activity and for the unlawful

purpose of intentionally causing injury to Plaintiff’s business, as specifically described

above.

          37.   Pursuant to and in furtherance of the affairs of Esmerald Equipment,

Valentin Collazo committed multiple acts of arson, burglary, and interference with

commerce by damaging property traveling in interstate commerce.

          38.   As the president and treasurer of Esmerald Equipment, Valentin Panell

directly benefitted from the pattern of racketeering activity conducted in furtherance of

Esmerald Equipment and to the detriment of Plaintiff, as described above.

          39.   The acts set forth above in paragraph 20 constitute a pattern of

racketeering activity pursuant to 18 U.S.C. § 1961(1) & (5).

          40.   Valentin Collazo and Valentin Pannell have directly and indirectly

participated in the conduct of the enterprise’s affairs through the pattern of racketeering

activity described above, all in violation of 18 U.S.C. § 1962(c).




                                             12
     Case 3:19-cv-01438-GAG Document 1 Filed 05/03/19 Page 13 of 17




       41.     As a direct and proximate result of Valentin Collazo and Valentin Panell’s

racketeering activities and violations of 18 U.S.C. § 1962(c), Plaintiffs have been injured

in their business and property in an amount reasonably estimated to be in excess of

$1,000,000.00.

       42.     Therefore, Plaintiff requests that this Court enter judgment and award

treble damages and attorneys’ fees against Valentin Collazo, Valentin Panell, and

Esmerald Equipment in accordance with Section 1964(c) of RICO.

COUNT III – Damages

       43.     The allegations contained in paragraphs 1 through 42 are incorporated by

reference as if re-alleged herein.

       44.     In furtherance of Esmerald Equipment’s interest, Valentin Collazo and/or

Valentin Panell illegally set fire to, burglarized, and otherwise damaged Plaintiff’s property,

including its refrigerated and non-refrigerated storage units.

       45.     By illegally destroying and damaging Plaintiff’s property, Esmerald

Equipment, Valentin Collazo, and Valentin Panell caused significant injury to Plaintiff’s

business and gained a competitive advantage over Plaintiff.

       46.     Esmerald Equipment, Valentin Collazo, and Valentin Panell are therefore

jointly and severally liable to Dueñas Trailers for the damages caused through their

malicious conduct targeting the business of Dueñas Trailers.

       47.     Esmerald Equipment, Valentin Collazo, and Valentin Panell’s willful and

malicious acts constitute tortious conduct under Article 1802 of the Puerto Rico Civil Code,

31 L.P.R.A § 5141, and have caused and are causing damages to Plaintiff in an amount

reasonably estimated to be in excess of $1,000,000.00.

COUNT IV – Loss of Revenues

       48.     The allegations contained in paragraphs 1 through 47 are incorporated by




                                              13
     Case 3:19-cv-01438-GAG Document 1 Filed 05/03/19 Page 14 of 17



reference as if re-alleged herein.

       49.     By illegally destroying and damaging Plaintiff’s property, Esmerald

Equipment, Valentin Collazo, and Valentin Panell caused significant injury to Plaintiff’s

business, insofar as Dueñas Trailers lost several of its clients and, thus, contracts it had

with those clients, who terminated their contractual relationships with Dueñas Trailers as

a result of the above-mentioned incidents.

       50.     Esmerald Equipment, Valentin Collazo, and Valentin Panell are therefore

jointly and severally liable to Dueñas Trailers for the damages caused through their

malicious conduct targeting the business of Dueñas Trailers.

       51.     Esmerald Equipment, Valentin Collazo, and Valentin Panell’s willful and

malicious acts constitute tortious conduct under Article 1802 of the Puerto Rico Civil Code,

31 P.R. Laws Ann. § 5141, and have caused and are causing damages to Plaintiff in an

amount that is reasonably estimated to be in excess of $1,000,000.00.

COUNT V – Damages to Reputation

       52.     The allegations contained in paragraphs 1 through 51 are incorporated by

reference as if re-alleged herein.

       53.     Esmerald Equipment, Valentin Collazo, and Valentin Panell acting in active

concert, damaged the reputation and good name of Dueñas Trailers as one of the leading

providers of storage solutions to clients in Puerto Rico, by purposefully targeting and

damaging Plaintiff’s property and, in some cases, causing clients to return equipment to

Plaintiff under the belief that the equipment of Dueñas Trailers was unreliable,

inconvenient, and problematic.

       54.     Defendants’ activities complained of herein have damaged Plaintiff’s in an

amount that is reasonably estimated to be in excess of $1,000,000.00.

       55.     Defendants are jointly and severally liable to Plaintiff for the damages they




                                             14
    Case 3:19-cv-01438-GAG Document 1 Filed 05/03/19 Page 15 of 17



have caused and continue to cause to Plaintiff’s business and property.

                              VII.PRAYER FOR RELIEF

       WHEREFORE, it is respectfully requested for this Honorable Court to enter

Judgment in favor of Plaintiffs and against Defendants:

       a.     finding RICO Defendants Valentin Collazo, Valentin Panell, and Esmerald

       Equipment jointly and severally liable to Plaintiff Dueñas Trailers and award

       Plaintiff Dueñas Trailers an amount of no less than $3,000,000.00 for treble

       damages caused, pursuant to 18 USCA § 1964(c);

       b.     imposing upon RICO Defendants Valentin Collazo, Valentin Panell, and

       Esmerald Equipment the payment of the costs and expenses of the present

       litigation, including reasonable attorneys’ fees;

       c.     finding Defendants Valentin Collazo, Valentin Panell, and Esmerald

       Equipment jointly liable to Plaintiffs Dueñas Trailers and awarding damages for the

       defendants’ violations of Article 1802 of the Puerto Rico Civil Code, 31 P.R. Laws

       Ann. § 5141, in an amount not less than $ 1,000,000.00.

       d.     finding Defendants Valentin Collazo, Valentin Panell, and Esmerald

       Equipment jointly liable to Plaintiffs Dueñas Trailers and awarding damages for the

       defendants’ violation of Article 1802 of the Puerto Rico Civil Code, 31 P.R. Laws

       Ann. § 5141, for loss of revenues, in an amount not less than $1,000,000.00.

       e.     finding Defendants Valentin Collazo, Valentin Panell, and Esmerald

       Equipment jointly liable to Plaintiff Dueñas Trailers and awarding damages for the

       defendants’ violation of Article 1802 of the Puerto Rico Civil Code, 31 P.R. Laws

       Ann. § 5141, for reputational damage, in an amount not less than $1,000,000.00.

       f.     and any other relief to which Plaintiffs may be entitled in the present

       action as a matter of law.




                                            15
Case 3:19-cv-01438-GAG Document 1 Filed 05/03/19 Page 16 of 17




                              16
    Case 3:19-cv-01438-GAG Document 1 Filed 05/03/19 Page 17 of 17



RESPECTFULLY SUBMITTED.

In San Juan, Puerto Rico, this 3rd day of May, 2019.

                                                   McCONNELL VALDÉS LLC
                                                   Attorneys for Plaintiffs
                                                   PO Box 364225
                                                   San Juan, PR 00936-4225
                                                   Telephone (787) 250-5641
                                                   Fax: (787) 759-8282

                                                   s/ Maria A. Dominguez
                                                   Maria A. Dominguez
                                                   USDC-PR No. 210908
                                                   madt@mcvpr.com

                                                   s/ Alejandro J. Cepeda-Diaz
                                                   Alejandro J. Cepeda-Diaz
                                                   USDC-PR No. 222110
                                                   ajc@mcvpr.com

                                                   s / Javier Micheo Marcial
                                                   Javier F. Micheo Marcial
                                                   USDC-PR No. 305310
                                                   jfmm@mcvpr.com




                                          17
